Filed 10/9/20 P. v. Moore CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                     B306021
                                                                 (Los Angeles County
           Plaintiff and Respondent,                             Super. Ct. No. KA037355)

           v.

 MERRICK JOSE MOORE,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Juan Carlos Dominguez, Judge. Affirmed.
     Merrick Jose Moore, in pro. per.; and Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant
and Appellant.
     No appearance for Plaintiff and Respondent.
                    ——————————
      Merrick Jose Moore appeals from a postconviction order
denying his motion for a juvenile fitness hearing and for
resentencing. His appellate counsel filed a brief asking this court
to proceed under People v. Serrano (2012) 211 Cal.App.4th 496.
      In 1997, Moore was convicted of kidnapping for carjacking
(Pen. Code,1 § 209.5, subd. (a); counts 1 & 2), taking a vehicle in
the possession of another (§ 215, subd. (a); count 3), kidnapping
(§ 207, subd. (a); counts 4 & 5), burglary (§ 459; count 6), and
taking a vehicle without the owner’s consent (Veh. Code, § 10851,
subd. (a); count 7). His conviction of counts 3, 4, and 5 were
overturned on appeal. He was resentenced in 2000, and his
sentence included a five-year term under section 667,
subdivision (a)(1).
       On March 13, 2020, Moore filed a motion for a juvenile
fitness/transfer hearing and for resentencing under Senate Bill
No. 620. The trial court denied the motion because “Proposition
57 and Senate Bill [No.] 620 do not apply to matters that are
final.”
       Moore appealed. His appellate counsel declared he was
unable to find any arguable issues and asked us to follow the
procedures in People v. Serrano, supra, 211 Cal.App.4th 496.
Moore submitted a supplemental brief. We therefore address the
issues he raises in that supplemental brief. (See generally People
v. Cole (2020) 52 Cal.App.5th 1023, 1040.)
       Moore appears to raise issues that were resolved against
him in his direct appeal, People v. Moore (1999) 75 Cal.App.4th
37. To the extent Moore challenges the sufficiency of the


      1 Allfurther statutory references are to the Penal Code
unless otherwise indicated.




                                 2
evidence to support his convictions, the veracity of witnesses, the
way the investigation into the crimes occurred, and the
effectiveness of his trial counsel, those issues are not cognizable
in this appeal or Moore otherwise fails to demonstrate error.
       We have examined the record and are satisfied that no
arguable issues exist and that his attorney has fully complied
with the responsibilities of counsel. (People v. Kelly (2006)
40 Cal.4th 106, 126; People v. Wende (1979) 25 Cal.3d 436, 441.)
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                     DHANIDINA, J.

We concur:



             EDMON, P. J.



             LAVIN, J.




                                 3